DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 10, and 13-14 have been amended; claims 8-9 and 15 have been canceled, and claim 16 has been added in the response filed September 6, 2022.
Claims 1-7, 10-14, and 16 are pending.
Claims 1-7, 10-14, and 16 are rejected.
Detailed rejections begin on page 3.
Response to Arguments begins on page 34.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:
Claim 1, line 12: “received.” should read “received;”
Claim 16, line 4: “location of the one or more audiences, activities performed by one or more audiences.” should read “location of the one or more audiences, or activities performed by one or more audiences.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 12 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 12 recites: “wherein the processing subsystem comprising a contextual catalogue display module operatively coupled to the contextual catalogue rendering module, wherein the contextual catalogue display module is configured to provide a virtual environment for displaying the one or more contextual catalogues based on a state of each of the one or more products.” The limitations of claim 12 are already recited in lines 3-5 and 46-49 of claim 1: “a processing subsystem… comprising… a contextual catalogue display module operatively coupled to the contextual catalogue rendering module, wherein the contextual catalogue display module is configured to provide a virtual environment for displaying the one or more contextual catalogues based on a state of each of the one or more products.” Therefore, claim 12 does not further limit the subject matter of the claim upon which it depends, and is therefore rejected.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 10-14, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the system, as claimed in claims 1-7, 10-13, and 16, is directed to a machine. Additionally, the method, as claimed in claim 14, is directed to a process. 
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of offering products for purchase in a catalog. Specifically, representative claim 1 recites the abstract idea of: 
receive one or more product details corresponding to the one or more products from a plurality of merchants;
generate a master catalogue in a format for depicting information of the one or more products based on the one or more product details received;
identify a number of one or more platforms associated with presentation of the master catalogue to target one or more audiences for depicting information of the one or more products;
identify a category of one or more audiences involved in viewing the master catalogue of the one or more products presented at the one or more platforms via one or more audience identification process, wherein the category of the one or more audiences comprises at least one of one or more potential buyers, one or more window shoppers, one or more cart abundance audiences, and one or more loyal audiences;
determine a context of each of the one or more platforms exhibiting the master catalogue for enabling purchasing of the one or more products by each category of the one or more audiences upon identification;
determine a category of each of the one or more platforms selling the one or more products to the one or more audiences targeted based on the context of each of the one or more platforms;
match the category of each of the one or more platforms determined with the corresponding plurality of merchants; 
render one or more contextual catalogues corresponding to the master catalogue based on a matching result obtained upon determination of the context and scenario of each of the one or more platforms, wherein the one or more contextual catalogues are exhibited in the one or more platforms; and
enable the plurality of merchants and one or more owners associated with the one or more platforms to override the one or more contextual catalogues rendered based on a corresponding predefined requirement;
facilitate purchasing of the one or more products selected from the one or more contextual catalogues via one or more purchasing options; and
provide an environment for displaying the one or more contextual catalogues based on a state of each of the one or more products.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of creating a product catalog of items for purchase, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because generating a master catalog, targeting contextual catalogs at audiences, and facilitating the purchase of one or more items are marketing and sales activities. Thus, representative claim 1 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a system, electronic commerce platform, a processing subsystem hosted on a server and configured to execute on a network to control bidirectional communications among a plurality of modules, a master catalogue generation module, an application programming interface, web scrapping, file feeds, a master catalogue in a digital format, a contextual catalogue rendering module operatively coupled to the master catalogue generation module, one or more web-based platforms, a catalogue modification module operatively coupled to the contextual catalogue rendering module, a product purchasing facilitation module operatively coupled to the catalogue modification module, and a contextual catalogue display module operatively coupled to the contextual catalogue rendering module.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant' s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., offering products for purchase in a catalog) being applied on a general purpose computer. See MPEP §§2106.04(d) and 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, representative claim 1 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-7, 10-13, and 16 do not aid in the eligibility of independent claim 1. For example, claims 2, 5-7, and 12-13 merely further define the abstract limitations of claim 1. Additionally, claims 3-4, 10-11, and 16 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that claims 2, 5-7, and 12-13 include additional elements of a cloud server, a product database hosted on the server, a mobile application, a website, a contextual catalogue display module operatively coupled to the contextual catalogue rendering module, a virtual environment, and a catalogue publishing module operatively coupled to the contextual catalogue rendering module and the contextual catalogue display module. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link to a particular technological environment or field of use. 
Thus, dependent claims 2-7, 10-13, and 16 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a process, claim 14 remains only broadly and generally defined, with the claimed functionality paralleling that of claim 1. As such, claim 14 is rejected for at least similar rationale as discussed above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Swamynathan et. al. (US 20150066672 A1, herein referred to as Swamynathan), in view of Linevsky et. al. (US 20120078731 A1, herein referred to as Linevsky), in further view of Bajpai et. al. (US 20190019242 A1, herein referred to as Bajpai).

Claim 1:
Swamynathan discloses:
A system for rendering a contextual catalogue of one or more products for electronic commerce platform comprising {Swamynathan: fig 1, #103; figs 2-5, 18; [0023] a system 100 of FIG. 1 introduces the capability to provide an online product catalog framework that enables a business to manage and deploy up-to-date and personalized products and/or services to customers}:
a processing subsystem hosted on a server and configured to execute on a network to control bidirectional communications among a plurality of modules comprising {Swamynathan: fig 1, #103, 107; [0025] the online product catalog framework is based on at least two data centers, each including one or more commerce servers. Examiner note: the platform and network can send and receive information as indicated by the double-headed arrows in fig. 1, representing bidirectional communications between the network and the platform, which are hosted on commerce servers}:
a master catalogue generation module configured to {Swamynathan: figs 2-3, #213 Catalog Management Module; fig 5, #503 Catalog Management Module}:
receive one or more product details corresponding to the one or more products from a merchant via an application programming interface or web scrapping or file feeds {Swamynathan: [0023] the system 100 that enables a business user (e.g., an administrator) to manage and deploy up-to-date and personalized products and/or services to customers… is described with respect to a product catalog platform 103… via a data network 107 (e.g., the Internet) using the one or more business user devices 101; [0026] the catalog management module of the system 100 enables a business user (e.g., an administrator) to organize the business' products and/or services into one or more categories for publication; [0025] the product catalog framework is based on Oracle's ATG application platform. Examiner interpretation: a business user employing a device to manage and organize the personalized products into categories is interpreted as the catalog management module receiving product details. ATG application platform is interpreted as an application programming interface}; 
generate a master catalogue in a digital format for depicting information of the one or more products based on the one or more product details received {Swamynathan: [0026] the catalog management module of the system 100 enables a business user (e.g., an administrator) to organize the business' products and/or services into one or more categories for publication on an e-commerce website};
a contextual catalogue rendering module (content management module) operatively coupled to the master catalogue generation module, wherein the contextual catalogue rendering module is configured to {Swamynathan: figs 2-3, #209 Content Management Module; fig 5, #507 Content Management Module; fig 7; [0045] the catalog management module 503 is used to generate a personalized product catalog by using one or more rules-based targeters, one or more rules-based templates, or a combination thereof with... the content management module 507.}:
identify a number of one or more web-based platforms associated with presentation of the master catalogue to target one or more audiences for depicting information of the one or more products {Swamynathan: fig 1, #103; [0029] the content management module enables the system 100 to maintain multiple versions of products and/or services and to enable the business user to target content, products, and/or promotions to specific regions and/or customers; [0025] the system 100 provides an online product catalog framework; [0037] the system 100 causes a presentation of the personalized product catalog on one or more device types… across one or more commerce channels… based on profile information, order information, content information, or a combination thereof… the cross-channel commerce may include an e-commerce website (e.g., Verizon.com), wireless applications (e.g., for different mobile operating systems), billing systems (e.g., CoFee AnyWhere), In-store (e.g., a Verizon retail store), social media, other commerce channels. Examiner interpretation: the commerce channels are identified based on the content information including target content, products, and promotions. These are used to maintained multiple versions of the products for each commerce channel.};
identify a category of one or more audiences involved in viewing the master catalogue of the one or more products presented at the one or more web-based platforms via one or more audience identification process, wherein the category of the one or more audiences comprises at least one of one or more potential buyers, one or more window shoppers, one or more cart abundance audiences, and one or more loyal audiences {Swamynathan: fig 7, #713; [0032] the system 100 enables a business user to create multiple rules to target the content based on profile attributes like... recent browsing history; [0023] the at least one commerce database 109 may include customer profile data (e.g., location information and/or recent browsing history); [0050] the deployment agent 711 deploys the personalized product catalog to a production commerce environment 729, where a customer 731 can view and/or order the products and/or services. Examiner note: identifying a category of one or more audience comprising at least one of one or more potential buyers is being interpreted as a business user creating a rule to identify a potential buyer based on their browsing history.};
determine a context of each of the one or more web-based platforms exhibiting the master catalogue for enabling purchasing of the one or more products by each category of the one or more audiences upon identification {Swamynathan: fig 7; [0036]  the one or more inputs may include... the geo-location of the customer (e.g., based on a state and/or a zip code), etc... the system 100 determines the content information via the content management module based on one or more inputs by one or more business users; [0050] the deployment agent 711 deploys the personalized product catalog to a production commerce environment 729, where a customer 731 can view and/or order the products and/or services; [0061] the one or more customer sales zones are based on geo-location information associated with a customer (e.g., a particular state, zip code, etc.).  Examiner note: a context is being interpreted as a location of the one or more audiences, and category of one or more audiences is being interpreted as one or more potential buyers};
determine a category of each of the one or more web-based platforms selling the one or more products to the one or more audiences targeted based on the context of each of the one or more web-based platforms {Swamynathan: fig 7; [0036] the system 100 determines the content information via the content management module based on one or more inputs by one or more business users; [0026] the one or more categories include phone, Internet, television, bundles, applications, and equipment. Examiner note: one category of the platform is interpreted as an electronic product selling category}; and
render one or more contextual catalogues corresponding to the master catalogue based upon determination of the context and scenario of each of the one or more web-based platforms, wherein the one or more contextual catalogues are exhibited in the one or more web-based platforms {Swamynathan: fig 7; [0050] Once the personalized product catalog is verified, the deployment agent 711 deploys the personalized product catalog to a production commerce environment 729, where a customer 731 can view and/or order the products and/or services via a data network 733 (e.g., the Internet); [0061] the one or more customer sales zones are based on geo-location information associated with a customer (e.g., a particular state, zip code, etc.); [0037] the cross-channel commerce may include an e-commerce website (e.g., Verizon.com). Examiner interpretation: The personalized product catalog is rendered for display in the production commerce environment where the user can view their personalized product catalog and/or order products and/or services via the data network.};
a catalogue modification module operatively coupled to the contextual catalogue rendering module, wherein the catalogue modification module is configured to enable the plurality of merchants and one or more owners associated with the one or more web-based platforms to override the one or more contextual catalogues rendered based on a corresponding predefined requirement {Swamynathan: fig 5, #505, 507; [0046]  the pricing engine module 505 is used to determine pricing data (e.g., one or more prices, one or more discounts, one or more bundles, or a combination thereof) based on one or more customer sales zones (e.g., a particular state, zip code, etc.); [0053] one or more business users 1001 (e.g., an administrator) can upload and/or modify pricing data (e.g., prices, discounts, bundle prices, etc.)... the one or more business users can use the GUI screen of the Oracle ATG BCC 1005 to upload pricing data based on sales zones (e.g., a particular state, zip code, etc.)}; 
a product purchasing facilitation module operatively coupled to the catalogue modification module, wherein the product purchasing facilitation module is configured to facilitate purchasing of the one or more products selected from the one or more contextual catalogues via one or more purchasing options {Swamynathan: fig 3, #303 Shopping Cart Category; [0050] Once the personalized product catalog is verified, the deployment agent 711 deploys the personalized product catalog to a production commerce environment 729, where a customer 731 can view and/or order the products and/or services; [0037] the order information includes information related to a specific order, order history information, shopping cart information; [0041] the shopping cart category 303 includes information related to cart management. Examiner interpretation: the system facilitates purchasing of one or more products from the one or more personalized product catalogs by allowing the user to order through the platform via a shopping cart, which is operated using a Shopping Cart Category (module) on the platform.}; and
a contextual catalogue display module operatively coupled to the contextual catalogue rendering module {Swamynathan: fig 7, #729; [0050] Once the personalized product catalog is verified, the deployment agent 711 deploys the personalized product catalog to a production commerce environment 729, where a customer 731 can view and/or order the products and/or services via a data network 733 (e.g., the Internet). Examiner interpretation: Production commerce environment is interpreted as the contextual catalog display module because the customer can view or order the products in the personalized product catalog via the production commerce environment.}.
Although Swamynathan discloses a system for creating personalized product catalogs from a master catalog based on targeting content rules, Swamynathan does not disclose:
a plurality of merchants; 
match the category of each of the one or more web-based platforms determined with the corresponding plurality of merchants; and
render one or more contextual catalogues corresponding to the master catalogue based on a matching result obtained.
Swamynathan does disclose a merchant (e.g., Verizon), rendering the personalized catalogs, a pricing module that modifies the prices in the catalog, a shopping cart category, and the ability to order items from the personalized catalogs (Swamynathan: [0026], [0037], [0041]). 
However, Linevsky teaches:
a plurality of merchants {Linevsky: [0070] The network, generally referenced 130, comprises a server 136 and a plurality of merchants 134 connected to the Internet 132};
match the category of each of the one or more web-based platforms determined with the corresponding plurality of merchants {Linevsky: [0080] The home page… displays a plurality of department hyperlinks 176... A user can touch or click a category icon to see the catalogs in that particular department; [0083] Each merchant's catalog is divided into Contents categories according to definitions provided in the product feed received from the merchant… The unique category groupings are drawn from the main data feed which comprises the entire catalog. Examiner note: department hyperlinks are being interpreted as web-based platforms, and the departments are categorized. The categories of the departments are matched to the merchants because the merchants provide the categories in the data feed.}; and
render one or more contextual catalogues corresponding to the master catalogue based on a matching result obtained {Linevsky: [0080] A user can touch or click a category icon to see the catalogs in that particular department; [0083] Each category can be viewed individually and can act as a mini-catalog. Examiner interpretation: Upon clicking a category icon, the display renders the mini-catalog for the user.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a plurality of merchants, matching up the platforms with the merchants, and rendering a catalog based on the matching as taught by Linevsky in the personalized product catalog development system of Swamynathan in order to enable a user to easily and quickly browse, view and order products from multiple merchant catalogs (Linevsky: [0005]).
Additionally, Swamynathan does not disclose:
wherein the contextual catalogue display module is configured to provide a virtual environment for displaying the one or more contextual catalogues based on a state of each of the one or more products.
Swamynathan does disclose a contextual catalog display module for displaying one or more contextual catalogs (Swamynathan: fig 7, #729; [0050]).
However, Bajpai teaches:
wherein the contextual catalogue display module is configured to provide a virtual environment for displaying the one or more contextual catalogues based on a state of each of the one or more products {Bajpai: [0035] the virtual store generator 108 is to generate the virtual store 110 that includes, for example, virtual clothing articles. In this regard, the user 106 may visit the virtual store 110 to view all available clothing articles 112. For example, the virtual store 110 may include the available clothing articles 112 displayed in a hanging configuration, folded, stacked, etc. The user 106 may view the available clothing articles 112, for example, on a virtual reality and/or mixed reality device. Examiner interpretation: The contextual catalog display module is interpreted as the virtual store generator, and clothing that is displayed hanging, folded, or stacked is interpreted as displayed corresponding to a state of the product.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the virtual reality environment as taught by Bajpai in the personalized product catalog system of Swamynathan in order to provide for immersive and artificial intelligence based retail (Bajpai: [0017]).

Claim 2:
Swamynathan, Linevsky, and Bajpai teach the system of claim 1. Swamynathan does not disclose:
wherein the server comprises a cloud server.
However, Linevsky teaches:
wherein the server comprises a cloud server {Linevsky: [0056] Cloud computing providers deliver applications via the internet, which can be accessed from a web browser, while the business software and data are stored on servers at a remote location}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a cloud server as taught by Linevsky the personalized product catalog development system of Swamynathan because it does not require end-user knowledge of the physical location and configuration of the system that delivers the services (Linevsky: [0056]).

Claim 3:
Swamynathan, Linevsky, and Bajpai teach the system of claim 1. Swamynathan further discloses:
wherein the one or more product details comprises at least one of a color of the one or more products, a size of the one or more products, a price of the one or more products, an available quantity of the one or more products, a category of the one or more products, a selling price of the one or more products, a manufacturer suggested retail price of the one or more products or a combination thereof {Swamynathan: [0026] the catalog management module of the system 100 enables a business user (e.g., an administrator) to organize the business' products and/or services... the one or more categories include phone, Internet, television, bundles, applications, and equipment; [0053] one or more business users 1001 (e.g., an administrator) can upload and/or modify pricing data (e.g., prices, discounts, bundle prices, etc.)(i.e., a price of the one or more products and a selling price of the one or more products)}.

Claim 4:
Swamynathan, Linevsky, and Bajpai teach the system of claim 1. Swamynathan further discloses:
wherein the one or more products comprises at least one of an electronic product, an apparel, a food product, a health product, a stationary product or a combination thereof {Swamynathan: [0026] the one or more categories include phone, Internet, television, bundles, applications, and equipment (i.e., electronic products)}.

Claim 5:
Swamynathan, Linevsky, and Bajpai teach the system of claim 1. Swamynathan further discloses:
wherein the one or more product details fetched from the merchant are stored in a product database hosted on the server {Swamynathan: fig 1, #109; fig 2, #217; fig 12, #1225, 1227; [0023] the product catalog platform 103 may include or be associated with at least one commerce database 109, which may exist in whole or in part within the product catalog platform 103... the at least one commerce database 109 may include... products and/or services (e.g., identified by stock keeping units (SKUs)), prices, promotions; [0025] the online product catalog framework is based on at least two data centers, each including one or more commerce servers}.
Although disclosing a product database, Swamynathan does not disclose:
a plurality of merchants.
However, Linevsky teaches:
a plurality of merchants {Linevsky: [0070] The network, generally referenced 130, comprises a server 136 and a plurality of merchants 134 connected to the Internet 132}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a plurality of merchants and a product purchasing facilitation module as taught by Linevsky in the personalized product catalog development system of Swamynathan in order enable a user to easily and quickly browse, view and order products from multiple merchant catalogs (Linevsky: [0005]).

Claim 6:
Swamynathan, Linevsky, and Bajpai teach the system of claim 1. Swamynathan further discloses:
wherein the one or more web-based platforms comprises a mobile application {Swamynathan: [0037] the cross-channel commerce may include... wireless applications (e.g., for different mobile operating systems)}.

Claim 7:
Swamynathan, Linevsky, and Bajpai teach the system of claim 1. Swamynathan further discloses:
wherein the one or more web-based platforms comprises a website {Swamynathan: [0037] the cross-channel commerce may include an e-commerce website (e.g., Verizon.com)}.

Claim 10:
Swamynathan, Linevsky, and Bajpai teach the system of claim 1. Swamynathan further discloses:
wherein the one or more audience identification process comprises at least one of online surveys, historic purchasing pattern of one or more audiences, activities performed by one or more audiences on the one or more web-based platforms or a combination thereof {Swamynathan: fig 7, #713; [0032] the system 100 enables a business user to create multiple rules to target the content based on profile attributes like... recent browsing history. Examiner note: Rules for targeting content based on recent browsing history is being interpreted as the election of identifying one or more audiences based on activities performed by one or more audiences on the one or more web-based platforms.}.

Claim 11:
Swamynathan, Linevsky, and Bajpai teach the system of claim 1. Swamynathan further discloses:
wherein the one or more purchasing options comprises a direct purchasing option from the one or more web-based platforms or a redirected purchasing option to a plurality of platforms associated with the plurality of merchants {Swamynathan: [0025] a small business customer or SMB, for example, can learn about a business' products and/or services, order them online, and/or track their delivery; [0037] the order information includes information related to a specific order, order history information, shopping cart information. Examiner note: Examiner is electing the "direct purchasing option" for teaching this claim limitation because the customer orders directly from their personalized product catalog}.

Claim 12:
Swamynathan, Linevsky, and Bajpai teach the system of claim 1. Swamynathan further discloses:
wherein the processing subsystem comprising a contextual catalogue display module operatively coupled to the contextual catalogue rendering module {Swamynathan: fig 7, #729; [0050] Once the personalized product catalog is verified, the deployment agent 711 deploys the personalized product catalog to a production commerce environment 729, where a customer 731 can view and/or order the products and/or services via a data network 733 (e.g., the Internet). Examiner interpretation: Production commerce environment is interpreted as the contextual catalog display module because the customer can view or order the products in the personalized product catalog via the production commerce environment.}.
Although disclosing a production commerce environment for displaying the personalized product catalog, Swamynathan does not disclose:
wherein the contextual catalogue display module is configured to provide a virtual environment for displaying the one or more contextual catalogues based on a state of each of the one or more products.
However, Bajpai teaches:
wherein the contextual catalogue display module is configured to provide a virtual environment for displaying the one or more contextual catalogues based on a state of each of the one or more products {Bajpai: [0035] the virtual store generator 108 is to generate the virtual store 110 that includes, for example, virtual clothing articles. In this regard, the user 106 may visit the virtual store 110 to view all available clothing articles 112. For example, the virtual store 110 may include the available clothing articles 112 displayed in a hanging configuration, folded, stacked, etc. The user 106 may view the available clothing articles 112, for example, on a virtual reality and/or mixed reality device. Examiner interpretation: The contextual catalog display module is interpreted as the virtual store generator, and clothing that is displayed hanging, folded, or stacked is interpreted as displayed corresponding to a state of the product.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the virtual reality environment as taught by Bajpai in the personalized product catalog system of Swamynathan in order to provide for immersive and artificial intelligence based retail (Bajpai: [0017]).

Claim 13:
Swamynathan, Linevsky, and Bajpai teach the system of claim 1. Swamynathan further discloses:
wherein the processing subsystem comprising a catalogue publishing module operatively coupled to the contextual catalogue rendering module and the contextual catalogue display module, wherein the catalogue publishing module is configured to connect with the one or more owners associated with the one or more web- based platforms for determining one or more publishing requirements of the one or more contextual catalogues in an environment provided by the contextual catalogue display module {Swamynathan: fig 7, #727 Staging Commerce Environment; [0050] the deployment agent 711 deploys the personalized product catalog to a staging commerce environment 727 for verification by the one or more business users 701 (e.g., an administrator); [0063] the staging commerce environment enables a business user to update a product catalog and test such changes before propagating the change to the production commerce environment. Examiner interpretation: A business user updating the product catalog and testing the updates is interpreted as implementing publishing requirements because, upon verification, the production commerce environment must implement the updates entered by the business user.}.
Although disclosing a staging environment for catalog verification as part of the processing subsystem, Swamynathan does not disclose:
a virtual environment provided by the contextual catalogue display module.
However, Bajpai teaches:
a virtual environment provided by the contextual catalogue display module {Bajpai: [0035] the virtual store generator 108 is to generate the virtual store 110 that includes, for example, virtual clothing articles… The user 106 may view the available clothing articles 112, for example, on a virtual reality and/or mixed reality device. Examiner interpretation: The contextual catalog display module is interpreted as the virtual store generator.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the virtual reality environment as taught by Bajpai in the personalized product catalog system of Swamynathan in order to provide for immersive and artificial intelligence based retail (Bajpai: [0017]).

Claim 14:
Swamynathan discloses:
A method comprising {Swamynathan: figs 14-17}:
receiving, by a master catalogue generation module, one or more product details corresponding to the one or more products from a merchant via an application programming interface or web scrapping or file feeds {Swamynathan: figs 2-3, #213 catalog management module; fig 5, #503 catalog management module; [0023] the system 100 that enables a business user (e.g., an administrator) to manage and deploy up-to-date and personalized products and/or services to customers… is described with respect to a product catalog platform 103… via a data network 107 (e.g., the Internet) using the one or more business user devices 101; [0026] the catalog management module of the system 100 enables a business user (e.g., an administrator) to organize the business' products and/or services into one or more categories for publication; [0025] the product catalog framework is based on Oracle's ATG application platform. Examiner interpretation: a business user employing a device to manage and organize the personalized products into categories is interpreted as the catalog management module receiving product details. ATG application platform is interpreted as an application programming interface};
generating, by the master catalogue generation module, a master catalogue in a digital format for depicting information of the one or more products based on the one or more product details received {Swamynathan: figs 2-3, #213 Catalog Management Module; fig 5, #503 Catalog Management Module; [0026] the Catalog Management Module of the system 100 enables a business user (e.g., an administrator) to organize the business' products and/or services into one or more categories for publication on an e-commerce website};
identifying, by a contextual catalogue rendering module, a number of one or more web-based platforms associated with presentation of the master catalogue to target one or more audiences for depicting information of the one or more products {Swamynathan: figs 2-3, #209 Content Management Module; fig 5, #507 Content Management Module; fig 7; [0045] the catalog management module 503 is used to generate a personalized product catalog by using one or more rules-based targeters, one or more rules-based templates, or a combination thereof with... the Content Management Module 507; [0029] the content management module enables the system 100 to maintain multiple versions of products and/or services and to enable the business user to target content, products, and/or promotions to specific regions and/or customers; [0025] the system 100 provides an online product catalog framework; [0037] the system 100 causes a presentation of the personalized product catalog on one or more device types… across one or more commerce channels… based on profile information, order information, content information, or a combination thereof… the cross-channel commerce may include an e-commerce website (e.g., Verizon.com), wireless applications (e.g., for different mobile operating systems), billing systems (e.g., CoFee AnyWhere), In-store (e.g., a Verizon retail store), social media, other commerce channels. Examiner interpretation: the commerce channels are identified based on the content information including target content, products, and promotions. These are used to maintained multiple versions of the products for each commerce channel.};
identifying, by a contextual catalogue rendering module, a category of one or more audiences involved in viewing the master catalogue of the one or more products presented at the one or more web-based platforms via one or more audience identification process, wherein the category of the one or more audiences comprises at least one of one or more potential buyers, one or more window shoppers, one or more cart abundance audiences, and one or more loyal audiences {Swamynathan: figs 2-3, #209 Content Management Module; fig 5, #507 Content Management Module; fig 7; [0032] the system 100 enables a business user to create multiple rules to target the content based on profile attributes like... recent browsing history; [0023] the at least one commerce database 109 may include customer profile data (e.g., location information and/or recent browsing history); [0050] the deployment agent 711 deploys the personalized product catalog to a production commerce environment 729, where a customer 731 can view and/or order the products and/or services. Examiner note: identifying a category of one or more audience comprising at least one of one or more potential buyers is being interpreted as a business user creating a rule to identify a potential buyer based on their browsing history.};
determining, by the contextual catalogue rendering module, a context of each of the one or more web-based platforms exhibiting the master catalogue for enabling purchasing of the one or more products by each category of the one or more audiences {Swamynathan: fig 7; [0036]  the one or more inputs may include... the geo-location of the customer (e.g., based on a state and/or a zip code), etc... the system 100 determines the content information via the content management module based on one or more inputs by one or more business users; [0050] the deployment agent 711 deploys the personalized product catalog to a production commerce environment 729, where a customer 731 can view and/or order the products and/or services; [0061] the one or more customer sales zones are based on geo-location information associated with a customer (e.g., a particular state, zip code, etc.).  Examiner note: a context is being interpreted as a location of the one or more audiences, and category of one or more audiences is being interpreted as one or more potential buyers};
determining, by the contextual catalogue generation module, a category of each of the one or more web-based platforms selling the one or more products to the one or more audiences targeted based on the context of each of the one or more web-based platforms {Swamynathan: fig 7; [0036] the system 100 determines the content information via the content management module based on one or more inputs by one or more business users; [0026] the one or more categories include phone, Internet, television, bundles, applications, and equipment. Examiner note: one category of the platform is interpreted as an electronic product selling category};
rendering, by the contextual catalogue rendering module, one or more contextual catalogues corresponding to the master catalogue based upon determination of the context and scenario of each of the one or more web-based platforms, wherein the one or more contextual catalogues are exhibited in the one or more web-based platforms {Swamynathan: fig 7; [0050] Once the personalized product catalog is verified, the deployment agent 711 deploys the personalized product catalog to a production commerce environment 729, where a customer 731 can view and/or order the products and/or services via a data network 733 (e.g., the Internet); [0061] the one or more customer sales zones are based on geo-location information associated with a customer (e.g., a particular state, zip code, etc.); [0037] the cross-channel commerce may include an e-commerce website (e.g., Verizon.com). Examiner interpretation: The personalized product catalog is rendered for display in the production commerce environment where the user can view their personalized product catalog and/or order products and/or services via the data network.};
enabling, by a catalogue modification module, the merchant and one or more owners associated with the one or more web-based platforms to override the one or more contextual catalogues rendered based on a corresponding predefined requirement {Swamynathan: fig 5, #505, 507; [0046]  the pricing engine module 505 is used to determine pricing data (e.g., one or more prices, one or more discounts, one or more bundles, or a combination thereof) based on one or more customer sales zones (e.g., a particular state, zip code, etc.); [0053] one or more business users 1001 (e.g., an administrator) can upload and/or modify pricing data (e.g., prices, discounts, bundle prices, etc.)... the one or more business users can use the GUI screen of the Oracle ATG BCC 1005 to upload pricing data based on sales zones (e.g., a particular state, zip code, etc.)}; 
facilitating, by a product purchasing facilitation module, purchasing of the one or more products selected from the one or more contextual catalogues via one or more purchasing options {Swamynathan: fig 3, #303 Shopping Cart Category; [0050] Once the personalized product catalog is verified, the deployment agent 711 deploys the personalized product catalog to a production commerce environment 729, where a customer 731 can view and/or order the products and/or services; [0037] the order information includes information related to a specific order, order history information, shopping cart information; [0041] the shopping cart category 303 includes information related to cart management. Examiner interpretation: the system facilitates purchasing of one or more products from the one or more personalized product catalogs by allowing the user to order through the platform via a shopping cart, which is operated using a Shopping Cart Category (module) on the platform.}; and
providing, by a contextual catalogue display module, for displaying the one or more contextual catalogues{Swamynathan: fig 7, #729; [0050] Once the personalized product catalog is verified, the deployment agent 711 deploys the personalized product catalog to a production commerce environment 729, where a customer 731 can view and/or order the products and/or services via a data network 733 (e.g., the Internet). Examiner interpretation: Production commerce environment is interpreted as the contextual catalog display module because the customer can view or order the products in the personalized product catalog via the production commerce environment.}.
Although Swamynathan discloses a system for creating personalized product catalogs from a master catalog based on targeting content rules, Swamynathan does not disclose:
a plurality of merchants;
matching, by the contextual catalogue rendering module, the category of each of the one or more web-based platforms determined with the corresponding plurality of merchants; and
rendering, by the contextual catalogue rendering module, one or more contextual catalogues corresponding to the master catalogue based on a matching result obtained.
Swamynathan does disclose a merchant (e.g., Verizon), a content management module, rendering the personalized catalogs, a pricing module that modifies the prices in the catalog, a shopping cart category, and the ability to order items from the personalized catalogs (Swamynathan: [0026], [0037], [0041]). 
However, Linevsky teaches:
a plurality of merchants {Linevsky: [0070] The network, generally referenced 130, comprises a server 136 and a plurality of merchants 134 connected to the Internet 132};
matching the category of each of the one or more web-based platforms determined with the corresponding plurality of merchants {Linevsky: [0080] The home page… displays a plurality of department hyperlinks 176... A user can touch or click a category icon to see the catalogs in that particular department; [0083] Each merchant's catalog is divided into Contents categories according to definitions provided in the product feed received from the merchant… The unique category groupings are drawn from the main data feed which comprises the entire catalog. Examiner note: department hyperlinks are being interpreted as web-based platforms, and the departments are categorized. The categories of the departments are matched to the merchants because the merchants provide the categories in the data feed.}; and
rendering one or more contextual catalogues corresponding to the master catalogue based on a matching result obtained {Linevsky: [0080] A user can touch or click a category icon to see the catalogs in that particular department; [0083] Each category can be viewed individually and can act as a mini-catalog. Examiner interpretation: Upon clicking a category icon, the catalog is rendered for display to the user}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a plurality of merchants, matching up the platforms with the merchants, and rendering a catalog based on the matching as taught by Linevsky in the personalized product catalog development system of Swamynathan in order to enable a user to easily and quickly browse, view and order products from multiple merchant catalogs (Linevsky: [0005]).
Additionally, Swamynathan does not disclose:
providing, by a contextual catalogue display module, a virtual environment for displaying the one or more contextual catalogues based on a state of each of the one or more products.
Swamynathan does disclose a contextual catalog display module for displaying one or more contextual catalogs (Swamynathan: fig 7, #729; [0050]).
However, Bajpai teaches:
providing, by a contextual catalogue display module, a virtual environment for displaying the one or more contextual catalogues based on a state of each of the one or more products {Bajpai: [0035] the virtual store generator 108 is to generate the virtual store 110 that includes, for example, virtual clothing articles. In this regard, the user 106 may visit the virtual store 110 to view all available clothing articles 112. For example, the virtual store 110 may include the available clothing articles 112 displayed in a hanging configuration, folded, stacked, etc. The user 106 may view the available clothing articles 112, for example, on a virtual reality and/or mixed reality device. Examiner interpretation: The contextual catalog display module is interpreted as the virtual store generator, and clothing that is displayed hanging, folded, or stacked is interpreted as displayed corresponding to a state of the product.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the virtual reality environment as taught by Bajpai in the personalized product catalog system of Swamynathan in order to provide for immersive and artificial intelligence based retail (Bajpai: [0017]).

Claim 16:
Swamynathan, Linevsky, and Bajpai teach the system of claim 1. Swamynathan further discloses:
wherein the context comprises an age group of the audiences, a primary usage of the one or more web-based platforms by the one or more audiences, a preference of the one or more audiences, location of the one or more audiences, activities performed by one or more audiences {Swamynathan: fig 7; [0036]  the one or more inputs may include... the geo-location of the customer (e.g., based on a state and/or a zip code), etc... the system 100 determines the content information via the content management module based on one or more inputs by one or more business users; [0050] the deployment agent 711 deploys the personalized product catalog to a production commerce environment 729, where a customer 731 can view and/or order the products and/or services; [0061] the one or more customer sales zones are based on geo-location information associated with a customer (e.g., a particular state, zip code, etc.).  Examiner note: Examiner elects a location of the one or more audiences to be the context, and a category of one or more audiences is being interpreted as one or more potential buyers (i.e., customers)}.


Response to Arguments
	With respect to the rejections under 35 U.S.C. 112(b), Applicant’s amendments render the rejection moot. Therefore, the rejection is hereby withdrawn.

	With respect to the rejection under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

	With respect to pages 8-14 of the Remarks, Applicant argues “independent claims 1 and 14, as amended, is not directed to any law of nature, natural phenomenon or abstract idea” because they are “directed to a particular system and method for rendering contextual catalogue of products for electronic commerce platform.” Applicant further argues that “the steps described above cannot be achieved by a human, as it purely requires a machine for performing the steps” because “updat[ing] one or more product details in real time is practically impossible for any person to perform without the help of a machine.” However, Examiner respectfully disagrees.
	As explained in the 2019 PEG and October 2019 PEG Update, key concepts were extracted and synthesized in order to identify groupings of abstract ideas. One of those groupings was “certain methods of organizing human activity,” which is defined to include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions),” which can include certain activity between a person and a computer. Furthermore, as determined by the courts, abstract ideas are still abstract ideas even when performed on a computer. See Gottschalk v. Benson, 409 U.S. 63 (1972).
In this case, claim 1 recites certain methods of organizing human activity because the claim recites generating a master catalog, targeting contextual catalogs at audiences, and facilitating the purchase of one or more items, which are marketing and sales activities. “Marketing activities” and “sales activities” are broad terms that encompass activities that are related to marketing and sales, which includes tactics and strategies that a business employs to encourage customers to buy goods or services or any steps taken to move customers through a sales process. While the claims do recite additional elements such as a system, electronic commerce platform, a processing subsystem hosted on a server and configured to execute on a network to control bidirectional communications among a plurality of modules, a master catalogue generation module, an application programming interface, web scrapping, file feeds, a master catalogue in a digital format, a contextual catalogue rendering module operatively coupled to the master catalogue generation module, one or more web-based platforms, a catalogue modification module operatively coupled to the contextual catalogue rendering module, a product purchasing facilitation module operatively coupled to the catalogue modification module, and a contextual catalogue display module operatively coupled to the contextual catalogue rendering module, the recitation of these additional elements does not negate the presence of an abstract idea which, in the instant case, is certain methods of organizing human activity. Therefore, the claims recite an abstract idea.

With respect to pages 14-16 of the Remarks, Applicant argues “the claims providing improvements to problems rooted in computer technology recite significantly more than an abstract idea” because “there is a need for a dedicated special purpose subsystems enabling the processor to work in a technically improved manner” and “[a]ny given general-purpose computer would fail to achieve these functions.” However, Examiner respectfully disagrees.
The 2019 PEG states that “examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept.” An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp. Pty. Ltd. v. CLS Bank Int'l., 573 U.S. 208 at 27-18, 110 USPQ2d at 1981 (2014). 
In the instant case, similar to Alice, each step of the claims “does no more than require a generic computer to perform generic computer functions,” and the recited hardware is “purely functional and generic.” Id citing Alice. 573 U.S. at 225-26, 110 USPQ2d at 1984-85. Each additional element in the instant claims is recited at a high level of generality, and the combination of a system, electronic commerce platform, a processing subsystem hosted on a server and configured to execute on a network to control bidirectional communications among a plurality of modules, a master catalogue generation module, an application programming interface, web scrapping, file feeds, a master catalogue in a digital format, a contextual catalogue rendering module operatively coupled to the master catalogue generation module, one or more web-based platforms, a catalogue modification module operatively coupled to the contextual catalogue rendering module, a product purchasing facilitation module operatively coupled to the catalogue modification module, and a contextual catalogue display module operatively coupled to the contextual catalogue rendering module does no more than use generic computing components as tools to perform the abstract idea. Therefore, the claims do not amount to significantly more than the abstract idea.
Furthermore, in DDR Holdings the court found that the “claimed solution [was] necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014). The court noted that the problem addressed by the claimed invention was a problem specific to the Internet and/or computer networks – that is the problem of retaining website visitors that, if adhering to the routine and convention functioning of Internet link protocol, would instantly be transported away from a host's website after “clicking” on an advertisement and activating a hyperlink. Id. The court noted that the DDR Holdings claims did not broadly and generically claim “use of the Internet” to perform an abstract business practice and the DDR Holdings claims “specif[ied] how interactions with the Internet are manipulated to yield a desired result—a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” Id. Furthermore, the court noted that the claims in DDR Holdings did not “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations.” Id.
In contrast to the claims in DDR Holdings, the claims at issue are not “necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” Unlike the claims in DDR Holdings, the present claims recite functions that could be performed outside of the Internet or computing networks. For example, absent the computing components recited in the claims, the claims recite generating a master catalog, targeting contextual catalogs at audiences, and facilitating the purchase of one or more items, which are marketing and sales activities. The present claims merely employ generic computing elements to facilitate the implementation of the abstract idea, and do not provide a technological improvement to how the system operates. As such, unlike DDR Holdings, the claims do “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations” and the rejection is maintained.

	With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.
	
	With respect to page 18 of the Remarks, Applicant argues “Swamynathan in view of Linevsky does not disclose or suggest all of the recitations of Claim 1” because “the cited paragraphs of Swaminathan do not disclose or suggest” the limitation “identify a category of one or more audiences involved in viewing the master catalogue of the one or more products presented at the one or more web-based platforms via one or more audience identification process.” However, Examiner respectfully disagrees. 
Examiner is not required to cite every possible scenario that could be covered by the claim set. Rather, it is sufficient to reject a broad claim with a specific scenario occurring in the prior art. As determined in Brown, “[w]hen a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art.” Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001). Additionally, “[a] generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus” because the species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989) (See also MPEP §2131).
In this case, Swamynathan discloses identify a category of one or more audiences involved in viewing the master catalogue of the one or more products presented at the one or more web-based platforms via one or more audience identification process because Swamynathan discloses determining potential buyers (i.e., a category of an audience) and creating a personalized content catalog from a master catalog on a web-based platform using rules set by a business manager (i.e., audience identification process) (Swamynathan: fig 7; [0023], [0032]). Therefore, Swamynathan discloses that the audience identification process can be rules set by a business manager, and the system identifies a potential buyer (i.e., category) via these rules using the web-based platform to create a personalized catalog for that potential buyer.
With respect to pages 19-20 of the Remarks, Applicant argues “Swamynathan in view of Linevsky does not disclose or suggest all of the recitations of Claim 1” because “the cited paragraphs of Swaminathan do not disclose or suggest” the limitation “wherein the category of the one or more audiences comprises at least one of one or more potential buyers, one or more window shoppers, one or more cart abundance audiences, and one or more loyal audiences.” However, Examiner respectfully disagrees. 
In this case, Swamynathan discloses wherein the category of the one or more audiences comprises at least one of one or more potential buyers, one or more window shoppers, one or more cart abundance audiences, and one or more loyal audiences because Swamynathan discloses generating a personalized product catalog for a customer (i.e., potential buyer). Therefore, Swamynathan discloses a species of the claimed invention, where the system identifies a potential buyer (i.e., category) using the web-based platform in order to create a personalized catalog for that potential buyer.
With respect to pages 20-21 of the Remarks, Applicant argues “Swamynathan in view of Linevsky does not disclose or suggest all of the recitations of Claim 1” because “the cited paragraphs of Swaminathan do not disclose or suggest” the limitation “the context may include, but not limited to, an age group of the audiences, a primary usage of the one or more web-based platforms by the one or more audiences, a preference of the one or more audiences, location of the one or more audiences, activities performed by one or more audiences.” However, Examiner respectfully disagrees. 
In this case, Swamynathan discloses the context comprising the location of the one or more audiences because the business manager can create a rule for the system based on a customer’s zip code location (Swamynathan: [0036], [0061]). Therefore, Swamynathan discloses a species of the claimed invention, where the context determination can be rules set by a business manager, and the system identifies a potential buyer (i.e., category) and their location via these rules using the web-based platform to create a personalized catalog for the potential buyer.
With respect to page 21 of the Remarks, Applicant further argues that Swamynathan, Linevsky, and Bajpai do not teach the limitation “a contextual catalogue display module operatively coupled to the contextual catalogue rendering module, wherein the contextual catalogue display module is configured to provide a virtual environment for displaying the one or more contextual catalogues based on a state of each of the one or more products.” However, Examiner respectfully disagrees.
In this case, Swamynathan discloses a contextual catalogue display module operatively coupled to the contextual catalogue rendering module (Swamynathan: fig 7, #729). The contextual catalogue display module in Swamynathan is configured to display the one or more contextual catalogues (i.e., personalized content catalogs) to the customer (Swamynathan: [0050]). Although Swamynathan does not disclose providing a virtual environment based on a state of each of the one or more products, Bajpai teaches a virtual reality environment that can display apparel hanging, folded, or stacked (Bajpai: [0035]). Bajpai is merely relied on to demonstrate that it is predictable for one having ordinary skill in the art to incorporate displaying a state of the item in the master catalog generation system of Swamynathan, and modifying Swamynathan to include the elements of Bajpai would be obvious because it would provide for immersive and artificial intelligence based retail (Bajpai: [0017]).
With respect to pages 21-22 of the Remarks, Applicant argues the references “[do] not suggest about one or more products displayed on the virtual environment that include a cosmetic product, a fashion accessory, a home decor product or an eyewear whereas [they] only suggest about displaying apparel categories.” However, Examiner notes that these elements are not required elements of the claimed invention because they are in fact not claimed. Therefore, Swamynathan, in view of Linevsky, in further view of Bajpai teach the limitations of the claims, and the rejection is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Unak et. al. (US 20150213526 A1) was used to understand other methods for generating targeted content catalogs from a master catalog.
Cron Jr. et. al. (US 20210065181 A1) was used to understand other methods for managing and updating a central catalog and creating targeted catalogs in real time.
Lai et. al. (2020 NPL) was used to understand the benefits of using augmented and virtual reality techniques for clothing shopping.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3684